In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-20-00082-CV
      ___________________________

 MGS ROOFING SYSTEMS, INC., Appellant

                     V.

SPEED FAB-CRETE CORPORATION, Appellee




    On Appeal from the 67th District Court
           Tarrant County, Texas
       Trial Court No. 067-307745-19


   Before Bassel, Womack, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       Appellant filed a timely notice of appeal from the trial court’s January 17, 2020

judgment. The trial court granted appellant’s motion for new trial on March 27, 2020,

while it still had plenary jurisdiction. See Tex. R. Civ. P. 329b(a), (e).

       On April 6, 2020, we informed the parties that the trial court’s new-trial grant

rendered this appeal moot and that the appeal would be dismissed unless, on or

before April 16, 2020, any party desiring to continue the appeal filed a response

showing grounds for continue the appeal. No party filed a response.

       Accordingly, on this court’s own motion, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                         Per Curiam

Delivered: April 23, 2020




                                              2